            Case 5:20-cv-00399-JFL Document 64 Filed 03/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


JERMAINE CARSON,                    :
     Plaintiff,                     :
                                    :
            v.                      :                No. 5:20-cv-00399
                                    :
TIMOTHY TUCKER and WESTERN          :
EXPRESS INC.,                       :
      Defendants.                   :
____________________________________

                                          ORDER

       AND NOW, this 17th day of March, 2021, upon consideration of Plaintiff’s Motion for

Reconsideration of this Court’s Order dated July 16, 2020, see ECF No. 60, and for the reasons

set forth in the Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Plaintiff’s motion, ECF No. 60, is DISMISSED.



                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr.________
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge




                                               1
                                            031721
